  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

                                        )
 AM/NS CALVERT LLC,                     )
                                        )
       Plaintiff,                       )
                                        )
       v.                               )   Court No. 21-00005
                                        )
                                        )
 UNITED STATES,                         )
                                        )
       Defendant.                       )
                                        )
                                        )

                               ANSWER

     For its answer to the complaint, defendant admits, denies, and

alleges as follows:

     1.     The allegations contained in paragraph 1 constitute

plaintiff’s argument, characterization of its case, and conclusions of law

to which no answer is required; to the extent they may be deemed

allegations of fact, denies.

     2.     The allegations contained in paragraph 2 constitute

conclusions of law to which no answer is required; to the extent they

may be deemed allegations of fact, admits the contents of the partial
quotation to the extent supported by the statute cited, which is the best

evidence of its contents; otherwise denies.

     3.    Admits the allegations contained in paragraph 3 to the

extent supported by the Presidential Proclamations cited, which are the

best evidence of their contents; otherwise denies.

     4.    Admits the allegations in paragraph 4 to the extent

supported by the Presidential Proclamation cited, which is the best

evidence of its contents; otherwise denies.

     5.    Admits the allegations in paragraph 5 to the extent

supported by the Presidential Proclamation cited, which is the best

evidence of its contents; otherwise denies.

     6.    Admits the allegations in paragraph 6 to the extent

supported by the Federal Register notices cited, which are the best

evidence of their contents; otherwise denies.

     7.    Admits the allegations in paragraph 7 to the extent

supported by the Federal Register notice cited, which is the best

evidence of its contents; otherwise denies.




                                    2
      8.    The allegations contained in paragraph 8 constitute

plaintiff’s characterization of its case to which no answer is required; to

the extent they may be deemed allegations of fact, denies.

      9.    Denies the allegations contained in paragraph 9 for lack of

knowledge or information sufficient to form a belief as to their truth.

      10.   Denies the allegations contained in the first and second

sentences of paragraph 10 for lack of knowledge or information

sufficient to form a belief as to their truth. The allegations contained in

the third sentence of paragraph 10 constitute plaintiff’s

characterization of its case to which no answer is required; to the extent

they may be deemed allegations of fact, denies for lack of knowledge

sufficient to form a belief as to their truth.

      11.   Admits the allegations in the first and second sentence of

paragraph 11 to the extent supported by the administrative record,

which is the best evidence of its contents; otherwise denies. The

allegations contained in the third sentence of paragraph 11 constitute

plaintiff’s argument and characterization of its case to which no answer

is required; to the extent they may be deemed allegations of fact, denies.




                                      3
     12.   Admits the allegations contained in the first sentence of

paragraph 12 to the extent supported by the administrative record,

which is the best evidence of its contents; otherwise denies. The

allegations contained in the second sentence of paragraph 12 constitute

plaintiff’s argument to which no answer is required; to the extent they

may be deemed allegations of fact, admits to the extent supported by

the administrative record, which is the best evidence of its contents;

otherwise denies. Admits the allegations contained in the third

sentence of paragraph 12 to the extent supported by the administrative

record, which is the best evidence of its contents; otherwise denies. The

allegations contained in the fourth sentence of paragraph 12 constitute

plaintiff’s argument and characterization of its case to which no answer

is required; to the extent they may be deemed allegations of fact, admits

to the extent supported by the administrative record, which is the best

evidence of its contents; otherwise denies.

     13.   Admits that the Department of Commerce denied Calvert’s

requests; the remainder of the allegations in paragraph 13 constitute

plaintiff’s argument and characterization of its case to which no answer

is required; to the extent they may be deemed allegations of fact, admits


                                    4
to the extent supported by the administrative record, which is the best

evidence of its contents; otherwise denies.

      14.   The allegations contained in paragraph 14 constitute

plaintiff’s characterization of its case to which no answer is required; to

the extent they may be deemed allegations of fact, denies for lack of

knowledge or information sufficient to form a belief as to their truth.

      15.   The allegations contained in paragraph 15 constitute

plaintiff’s argument, characterization of its case, and conclusions of law

to which no answer is required; to the extent they may be deemed

allegations of fact, denies.

      16.   The allegations contained in paragraph 16 constitute

conclusions of law to which no answer is required; to the extent they

may be deemed allegations of fact, denies.

      17.   The allegations contained in paragraph 17 constitute

plaintiff’s characterization of its case to which no answer is required; to

the extent they may be deemed allegations of fact, admits to the extent

supported by the administrative record, which is the best evidence of its

contents; otherwise denies for lack of knowledge or information

sufficient to form a belief as to their truth.


                                      5
     18.   Denies the allegations contained in paragraph 18 for lack of

knowledge or information sufficient to form a belief as to their truth.

     19.   The allegations contained in paragraph 19 constitute

plaintiff’s characterization of its case and conclusions of law to which no

answer is required; to the extent they may be deemed allegations of

fact, denies.

     20.   The allegations contained in paragraph 20 constitute

conclusions of law and plaintiff’s characterization of its case to which no

answer is required; to the extent they may be deemed allegations of

fact, denies.

     21.   The allegations contained in the first sentence of paragraph

21 and accompanying citation constitute conclusions of law to which no

answer is required; to the extent they may be deemed allegations of

fact, admits to the extent supported by the statute cited, which is the

best evidence of its contents; otherwise denies. The allegations

contained in the second sentence of paragraph 21 constitute plaintiff’s

characterization of its case to which no answer is required; to the extent

they may be deemed allegations of fact, denies. Admits the allegations

contained in the third sentence of paragraph 21 and accompanying


                                    6
citation to the extent supported by the administrative record, which is

the best evidence of its contents; otherwise denies. The allegations

contained in the fourth sentence of paragraph 21 and accompanying

citation constitute conclusions of law to which no answer is required; to

the extent they may be deemed allegations of fact, admits the date of

the publishing of the first decision memorandum to the extent

supported by the administrative record, which is the best evidence of its

contents; otherwise denies. Admits the allegations contained in the

fifth sentence of paragraph 21 and accompanying citation to the extent

supported by the administrative record, which is the best evidence of its

contents; otherwise denies. The allegations contained in the sixth

sentence of paragraph 21 constitute conclusions of law to which no

answer is required; to the extent they may be deemed allegations of

fact, denies.

     22.   Admits the allegations in paragraph 22 to the extent

supported by the statute cited, which is the best evidence of its

contents; otherwise denies.




                                    7
     23.   Admits the allegations in paragraph 23 to the extent

supported by the Presidential Proclamations cited, which are the best

evidence of their contents; otherwise denies.

     24.   Admits the allegations in paragraph 24 to the extent

supported by the Presidential Proclamation cited, which is the best

evidence of its contents; otherwise denies.

     25.   Admits the allegations in paragraph 25 to the extent

supported by the Federal Register notices and regulation cited, which

are the best evidence of their contents; otherwise denies.

     26.   Admits the allegations in paragraph 26 to the extent

supported by the Federal Register notice and regulation cited, which

are the best evidence of their contents; otherwise denies.

     27.   Admits the allegations in paragraph 27 to the extent

supported by the Federal Register notice and regulation cited, which

are the best evidence of their contents; otherwise denies.

     28.   The allegations contained in paragraph 28 constitute

conclusions of law to which no answer is required; to the extent they

may be deemed allegations of fact, admits to the extent supported by




                                    8
the Federal Register notice and regulation cited, which are the best

evidence of their contents; otherwise denies.

     29.   Admits the allegations contained in paragraph 29 to the

extent supported by the Federal Register notice and regulation cited,

which is the best evidence of its contents; otherwise denies.

     30.   Admits the allegations contained in paragraph 30 to the

extent supported by the administrative record, which is the best

evidence of its contents; otherwise denies.

     31.   Admits the allegations contained in paragraph 31 to the

extent supported by the administrative record, which is the best

evidence of its contents; otherwise denies.

     32.   The allegations contained in paragraph 32 constitute

plaintiff’s characterization of its case and conclusions of law to which no

answer is required; to the extent they may be deemed allegations of

fact, admits to the extent supported by the administrative record, which

is the best evidence of its contents; otherwise denies.

     33.   Admits the allegations contained in the first and second

sentences of paragraph 33 to the extent supported by the

administrative record, which is the best evidence of its contents;


                                    9
otherwise denies. The allegations contained in the third sentence of

paragraph 33 constitute plaintiff’s characterization of its case to which

no answer is required; to the extent they may be deemed allegations of

fact, admits to the extent supported by the administrative record, which

is the best evidence of its contents; otherwise denies. Admits the

allegations in the fourth sentence of paragraph 33 to the extent

supported by the administrative record, which is the best evidence of its

contents; otherwise denies.

     34.   The allegations contained in the first, third, fourth, and fifth

sentences of paragraph 34 and accompanying citations constitute

plaintiff’s characterization of its case and conclusions of law to which no

answer is required; to the extent they may be deemed allegations of

fact, admits to the extent supported by the administrative record, which

is the best evidence of its contents; otherwise denies. Admits the

allegations contained in the second sentence of paragraph 34 to the

extent supported by the administrative record, which is the best

evidence of its contents; otherwise denies.

     35.   Admits the allegations contained in the first sentence of

paragraph 35 to the extent supported by the administrative record,


                                    10
which is the best evidence of its contents; otherwise denies. The

allegations contained in the second sentence of paragraph 35 constitute

plaintiff’s arguments and characterization of its case to which no

answer is required; to the extent they may be deemed allegations of

fact, admits to the extent supported by the administrative record, which

is the best evidence of its contents; otherwise denies. The allegations

contained in the third and fourth sentences of paragraph 35 constitute

plaintiff’s characterization of its case to which no answer is required; to

the extent they may be deemed allegations of fact, admits to the extent

supported by the administrative record, which is the best evidence of its

contents; otherwise denies.

     36.   Admits the allegations contained in the first sentence of

paragraph 36 to the extent supported by the administrative record,

which is the best evidence of its contents; otherwise denies. The

allegations contained in the second and third sentences of paragraph 36

and accompanying citations constitute plaintiff’s characterization of its

case and conclusions of law to which no answer is required; to the

extent they may be deemed allegation of fact, admits to the extent




                                    11
supported by the administrative record, which is the best evidence of its

contents; otherwise denies.

     37.   The allegations contained in the first sentence of paragraph

37 constitute plaintiff’s characterization of its case and conclusions of

law to which no answer is required; to the extent they may be deemed

allegations of fact, admits to the extent supported by the administrative

record, which is the best evidence of its contents; otherwise denies. The

allegations contained in the second sentence of paragraph 37 and

accompanying citation constitute plaintiff’s characterization of its case

and conclusions of law to which no answer is required; to the extent

they may be deemed allegations of fact, admits to the extent supported

by the regulation cited; otherwise denies.

     38.   The allegations contained in the first sentence of paragraph

38 constitute plaintiff’s characterization of its case to which no answer

is required; to the extent they may be deemed allegations of fact, admits

to the extent supported by the administrative record, which is the best

evidence of its contents; otherwise denies. Admits the allegations

contained in the remainder of paragraph 38 to the extent supported by




                                    12
the administrative record, which is the best evidence of its contents;

otherwise denies.

     39.   The allegations contained in paragraph 39 constitute

plaintiff’s arguments and characterization of its case to which no

answer is required; to the extent they may be deemed allegations of

fact, admits to the extent supported by the administrative record, which

is the best evidence of its contents; otherwise denies.

     40.   The allegations contained in paragraph 40 constitute

plaintiff’s arguments and conclusions of law to which no answer is

required; to the extent they may be deemed allegations of fact, denies.

     41.   The allegations contained in the first sentence of paragraph

41 constitute plaintiff’s characterization of its case to which no answer

is required; to the extent they may be deemed allegations of fact, denies

for lack of knowledge sufficient to form a belief as to their truth. The

allegations contained in the second sentence of paragraph 41 and

accompanying citation constitute plaintiff’s argument, characterization

of its case, and conclusions of law to which no answer is required; to the

extent they may be deemed allegations of fact, admits to the extent

supported by the decision cited, which is the best evidence of its


                                    13
contents; otherwise denies. The allegations contained in the third

sentence of paragraph 41 constitute plaintiff’s argument and

conclusions of law to which no answer is required; to the extent they

may be deemed allegations of fact, admits to the extent supported by

the administrative record, which is the best evidence of its contents;

otherwise denies.

     42.   Admits to the existence of the GAO report cited and to the

contents of the report to the extent supported by the report itself, which

is the best evidence of its contents; the remainder of the allegations

contained in the first and second sentences of paragraph 42 constitute

plaintiff’s arguments and characterization of its case to which no

answer is required; to the extent they may be deemed allegations of

fact, denies. The allegations contained in the third sentence of

paragraph 42 constitute plaintiff’s argument and conclusions of law to

which no answer is required; to the extent they may be deemed

allegations of fact, denies.

     43.   Admits the existence of the memorandum cited in paragraph

43 and that the block quotation is an accurate, partial quotation from

the memorandum cited; otherwise denies.


                                    14
     44.   The allegations contained in the first three sentences of

paragraph 44 and accompanying citations constitute plaintiff’s

arguments and characterization of its case to which no answer is

required; to the extent they may be deemed allegations of fact, denies.

Admits the allegations contained in the fourth sentence of paragraph 44

and accompanying citations to the extent supported by the cases cited,

which are the best evidence of their contents; otherwise denies.

     45.   The allegations contained in paragraph 45 constitute

plaintiff’s argument and characterization of its case to which no answer

is required; to the extent they may be deemed allegations of fact, denies.

     46.   Defendant incorporates its responses to paragraphs 1

through 45 of the complaint by reference.

     47.   Admits the allegations in paragraph 47 to the extent

supported by the statute cited, which is the best evidence of its

contents; otherwise denies.

     48.   The allegations contained in paragraph 48 constitute

plaintiff’s argument and conclusions of law to which no answer is

required; to the extent they may be deemed allegations of fact, denies.




                                    15
     49.   The allegations contained in paragraph 49 constitute

plaintiff’s argument and conclusions of law to which no answer is

required; to the extent they may be deemed allegations of fact, denies.

     50.   Defendant incorporates its responses to paragraphs 1

through 45 of the complaint by reference.

     51.   The allegations contained in paragraph 51 constitute

plaintiff’s argument and conclusions of law to which no answer is

required; to the extent they may be deemed allegations of fact, denies.

     52.   The allegations contained in paragraph 52 constitute

plaintiff’s argument and conclusions of law to which no answer is

required; to the extent they may be deemed allegations of fact, denies.

     53.   Defendant incorporates its responses to paragraphs 1

through 45 of the complaint by reference.

     54.   The allegations contained in paragraph 54 constitute

plaintiff’s argument and conclusions of law to which no answer is

required; to the extent they may be deemed allegations of fact, denies.

     55.   Denies that the plaintiff is entitled to the relief set forth in

the prayer for relief immediately following paragraph 54, or to any

relief whatsoever.


                                    16
     56.   Denies each and every allegation not previously admitted,

denied, or otherwise qualified.

     WHEREFORE, defendant requests that the Court enter judgment

in its favor, order that the complaint be dismissed, and grant defendant

such other and further relief as the Court may deem just and proper.

                                       Respectfully submitted,

                                       BRIAN M. BOYNSTON
                                       Acting Assistant Attorney
                                       General

                                       JEANNE E. DAVIDSON
                                       Director

                                       /s/Tara K. Hogan
                                       TARA K. HOGAN
                                       Assistant Director

                                       /s/ Kyle S. Beckrich
                                       KYLE S. BECKRICH
                                       Trial Attorney
                                       Department of Justice
                                       Civil Division
                                       Commercial Litigation Branch
                                       P.O. Box 480,
                                       Ben Franklin Station
                                       Washington, D.C. 20044
                                       Tel.: (202) 616-9322
                                       Email: Kyle.Beckrich@usdoj.gov

Dated: May 19, 2021                    Attorneys for Defendant



                                  17
